DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 10-13 and 16-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1 and 10, the prior art of record fails to teach or suggest alone, or in combination
receiving, from an MCPTT originating client, a first MCPTT first-to-answer call request message; identifying at least one MCPTT user to transmit a second MCPTT first-to-answer call request message based on the first MCPTT first-to-answer call request message: transmitting, to at least one MCPTT recipient client of the at least one MCPTT user, the second MCPTT first-to-answer call request message; receiving, from a first MCPTT recipient client among the at least one MCPTT recipient client, a first MCPTT first-to-answer call response message; and transmitting, to a second MCPTT recipient client among the at least one MCPTT recipient client, an MCPTT first-to-answer call request message. 

Regarding claims 17 and 22, the prior art of record fails to teach or suggest alone, or in combination receiving, from an MCPTT server, an MCPTT first-to-answer call request message of an MCPTT originating client; transmitting, to the MCPTT server, an MCPTT first-to-answer call response message in response to the MCPTT first-to-answer call request message; and receiving, from the MCPTT server, an MCPTT first-to-answer call cancel request message.

Freeman (US 2016/0212683) discloses in an Off Network Device to device Group Call each MCPTT computing device UE will be receiving the communications relevant to its group (P:0044), when 

However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648                                                                                                                                                                                          	November 30, 2021